DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-18) in the reply filed on 11/15/2022 is acknowledged.
Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 should be dependent on claim 9 not claim 8, otherwise there would be a lack of antecedent basis in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 11, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Spaziante (US 2015/0325874).
As to claim 8, Spaziante a redox flow battery system ([0028], [0042], [0043] and discussed throughout), comprising; a battery cell (figures 2, 8 and 9, discussed throughout) including: a bipolar plate assembly including a fluid-impermeable layer sandwiched between a negative electrode and a positive electrode (figures 2, 8 and 9; the electrodes are #2 and the fluid impermeable layer can be either #1 or #5, [0029], [0034]-[0035] discusses the fluid impervious, for the instant of #5 it is explicitly stated for #1 it is stated in the fact that the inlet and outlets of the positive electrolyte and the negative electrolyte have flow meters measuring the in and out and thus both sides are fluid impervious, also seen throughout for the materials used; the electrode are discussed in [0057], see throughout the prior art for more details); a negative electrolyte in contact with the negative electrode (figures 2, 8 and 9, [0036] and throughout); and a positive electrolyte in contact with the positive electrode (figures 2, 8 and 9, [0036] and throughout). 
As to claim 9, Spaziante discloses wherein, further comprising a membrane separator arranged between the negative electrode and a positive electrode of an adjacent battery cell, on an opposite side of the negative electrode from the bipolar plate (figures 2, 8 and 9, discussed throughout). 
As to claim 11, Spaziante discloses wherein, the fluid-impermeable layer is formed from metal and configured to conduct electricity and maintain a rigidity of the bipolar plate ([0057] and discussed throhghout).
As to claim 13, Spaziante discloses wherein, the positive electrode is formed from a carbon or graphite felt heat-pressed onto a second surface of the fluid-impermeable layer, the second surface opposite of the first surface (figures 2, 8 and 9, [0028]-[0029], and throughout; furthermore, see MPEP 2113 for product by process limitations).  
As to claim 18, Spaziante discloses wherein, the membrane separator is coupled to the negative electrode on a first side of the membrane separator and coupled to the positive electrode of the adjacent battery cell on a second side of the membrane separator, the second side opposite of the first side (figures 2, 8 and 9, discussed throughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spaziante (US 2015/0325874) as applied to claim 8 above, and further in view of Mench (US 2015/0072261).
As to claim 10, Spaziante discloses wherein, the fluid-impermeable layer is formed from carbon imbedded with resin and separates the negative electrolyte from the positive electrolyte within the battery cell ([0057], figures 2, 8 and 9, discussed throughout).  Spaziante is silent to wherein the carbon is carbon fiber. It would have been obvious to one of ordinary skill within the art to use carbon fiber in place of carbon powered as a mere change in shape (see MPEP 2144.04 IV). Mench discloses a flow battery (abstract) wherein carbon powder and carbon fiber are art recognized equivalents ([0041]). It would have been obvious to use carbon fiber in place of carbon powered as a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). 
As to claim 12, Spaziante discloses wherein, the negative electrode is formed from a layer of high surface area carbon deposited onto a first surface of the fluid-impermeable layer ([0028]-[0029], figures 2, 8 and 9, discussed throughout).  Spaziante is silent to wherein the carbon is carbon powder. It would have been obvious to one of ordinary skill within the art to use carbon powder in place of carbon felt as a mere change in shape (see MPEP 2144.04 IV). Mench discloses a flow battery (abstract) wherein carbon sheets are formed of and carbon powder ([0041]). It would have been obvious to use carbon sheets in place of carbon felt because carbon paper sheets may also have additional stiffness compared to carbon felt, to allow for easier manufacturing and mass production of the battery ([0041], Mench). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spaziante (US 2015/0325874) as applied to claim 8 above, and further in view of Broman (US 2003/0087156).
As to claim 14, Spaziante discloses wherein, the fluid-impermeable layer is formed from resin and separates the negative electrolyte from the positive electrolyte within the battery cell ([0057], figures 2, 8 and 9; discussed throughout). Spaziante is silent to wherein the resin is a thermoplastic. Broman discloses a redox flow battery (abstract, [0002] and [0004]) wherein a resin adhesive is used and the resin adhesive is either a thermosetting resin or a thermoplastic resin. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the resin as a thermoplastic resin as a mere combining prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another (see MPEP 2143 I). 
As to claim 15, modified Spaziante discloses wherein, the negative electrode is formed from a carbon sheet coupled to a first surface of the thermoplastic (figures 2, 8 and 9, [0029], [0038], Spaziante; [0080], Broman).  
As to claim 16, modified Spaziante discloses wherein, the positive electrode is formed from a carbon or graphite felt coupled to a second surface of the thermoplastic, the second surface opposite of the first surface (figures 2, 8 and 9, [0029], [0038], Spaziante; [0080], Broman).   
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724